977 F.2d 1533
Robert L. CLARKE, Comptroller of the Currency, Plaintiff-Appellee,v.AMERICAN COMMERCE NATIONAL BANK, Defendant-Appellant.
No. 91-56327.
United States Court of Appeals,Ninth Circuit.
Oct. 28, 1992.

Before:  PREGERSON, D.W. NELSON, and THOMPSON, Circuit Judges.

ORDER

1
In light of the petition for rehearing filed by American Commerce National Bank (ACNB), we have reconsidered twelve attorney billing statements to determine whether they fall within the attorney-client privilege as outlined in our previous decision in this case.   See Clarke v. American Commerce National Bank, 974 F.2d 127 (9th Cir.1992).   We agree with ACNB that these bills contain information which, if disclosed, would reveal litigation strategy.


2
Accordingly, it is ordered that specific portions of these bills, as indicated by ACNB, are to be redacted before they are handed over to the Comptroller of the Currency.   For this purpose, we have indicated on copies of the bills that will be returned to the district court those items to be redacted.   The bills to be redacted are numbered:  B000092-98, B000109-11, B000152, B000164.


3
With this order, the petition for rehearing is denied.